ORDER

PER CURIAM.
AND NOW, this 14th day of June, 2006, upon consideration of the Report and Recommendations of the Disciplinary Board and Dissenting Opinion dated March 28, 2006, it is hereby
ORDERED that Francis S. Cutruzzula be and he is suspended from the practice of law in this Commonwealth for a period of one year and one day, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.